UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7677



EMMETT MADISON GRAHAM, JR.,

                                              Petitioner - Appellant,

          versus


UNITED   STATES    OF   AMERICA;   PATRICIA    R.
STANSBERRY,

                                              Respondents - Appellees.



                              No. 06-7726



EMMETT MADISON GRAHAM, JR.,

                                              Petitioner - Appellant,

          versus


UNITED   STATES    OF   AMERICA;   PATRICIA    R.
STANSBERRY,

                                              Respondents - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-hc-02076-FL)
Submitted: February 15, 2007            Decided:   February 22, 2007



Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmett Madison Graham, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

           Emmett Madison Graham, Jr., a federal prisoner, appeals

the district court’s orders denying relief on his 28 U.S.C. § 2241

(2000) petition, motion for reconsideration, and motion for a

certificate of appealability. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by   the   district   court.    Graham   v.   United   States,   No.

5:06-hc-02076-FL (E.D.N.C. June 5, 2006; Sept. 6 & 28, 2006).    We

deny Graham’s motions for an injunction, to appoint counsel, and

for a certificate of appealability. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 3 -